DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is acknowledged that a copy of the WO publication of PCT/JP2018/018741 filed May 15, 2018 has been received.
Claim Status
Claims Filing Date
April 12, 2022
Amended
1
Cancelled
2
Pending
1, 3-11
Withdrawn
4, 5, 9-11
Under Examination
1, 3, 6-8


	The applicant argues support for amended claim 1 on page 9 line 29 to page 10 line 2 of applicant’s specification (4/12/22 Remarks pg. 5 para. 1).
Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 1 lines 7-11 inconsistent writing.
Clam 1 line 2 repetition.
Response to Arguments
Applicant's arguments filed April 12, 2022 (“Remarks”) have been fully considered but they are not persuasive.
Kotani
	The applicant argues Kotani teaches a cermet containing [(Ti, Ta/Nb, W/M)CN] 80-95% of composite metal carbonitride (1:33-35) and that having less than 80% does not produce excellent wear resistance (1:39-41), such that a volume of a core portion of not lower than 5 and not higher than 60 volume % is not disclosed (Remarks pg. 6 para. 3).
	The examiner respectfully disagrees. Kotani teaches a cermet (1:6) with a core and ring composite metallic carbonitride phase (1:20-27, 35-39, 2:5-9) in an amount of 80 to 95% (1:33-42, 2:1). Part of the 80 to 95% composite metallic carbonitride phase is the core structure and the other part is the ring structure (i.e. the total amount of core and ring in the cermet is 80 to 95%). Therefore, the core is present in an amount of less than 80 to 95%. This overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	Further, in light of claim amendment, the rejection has been amended to be in view of Rolander. Rolander teaches a carbonitride material (Rolander [0002]) with 26 to 37 vol% undissolved cores to maximize abrasive wear resistance for a given level of toughness and resistance to plastic deformation (Rolander [0020]). This falls within the 80 to 95% composite metallic carbonitride (Kotani 1:33-42, 2:1) and overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues Kotani is silent to the technique used to produce applicant’s claimed cermet (Remarks para. spanning pgs. 6-7).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the technique to produce applicant’s claimed cermet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Kotani teaches a cermet (1:6) with a hard dispersed phase having a core and ring structure and volume % (1:20-27, 35-42, 2:1-9) that renders the claim obvious. 
	The applicant argues the volume ratio of the core portion occupied in the cermet produces unexpected results of high wear and chipping resistance (Remarks pg. 7 para. 3).
	The examiner respectfully disagrees. The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP 716.02(b)(I). Evidence to establish the unexpected results of the claimed volume ratio over the prima facie obvious teachings of the prior art (Kotani 1:33-42, 2:1 in view of Rolander [0013], [0014], [0020]) has not been presented. Further, 26 to 37 vol% of undissolved cores maximize abrasive wear resistance (i.e. high wear resistance) (Rolander [0020]). Expected beneficial results are evidenced of obviousness of a claimed invention. MPEP 716.02(c)(II).
Double Patenting
	The applicant acknowledges the double patenting rejections and submits they will be addressed once all other issues of patentability have been resolved (Remarks pg. 9 para. 1).
	The double patenting rejections will be maintained until they have been properly overcome.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani (JP S63-216941 machine translation) in view of Rolander (US 2004/0115082).
Regarding claim 1, Kotani teaches a cermet (1:6) by blending (Ti0.9Nb0.1)(C0.5N0.5), Mo2C, WC, Ni, and Co powder (2:2-5, Table 1 Inventive Ex. 5) to form a hard dispersed phase with a composition that is substantially the same as the compounding composition with a core of (Ti,Nb)CN (i.e. Y is 0, Z is 0.5, and X is 0.1) and a ring of (Ti,Nb,W,Mo)CN (i.e. the peripheral portion being composed to be higher in content of W than the core portion) in a Ni/Co bonded phase (i.e. metallic binder phase containing an Fe-group element) (1:20-27, 35-39, 2:5-9). 
Kotani teaches the cermet is 80 to 95% of the composite metallic carbonitride (1:33-42, 2:1), which has a core and ring structure (1:20-27, 35-39, 2:5-9). In Kotani the core is present in an amount of less than 80 to 95%.
Kotani is silent to the volume ratio of the core portion of the composite metallic carbonitride.
Rolander teaches a carbonitride alloy ([0002]) comprising hard constituents with 26 to 37 vol% undissolved Ti(C,N) cores ([0013], [0014], [0020]).
It would have been obvious to one of ordinary skill in the art for the composite metallic carbonitride of Kotani to be 26 to 27 vol% because it maximizes abrasive wear resistance for a given level of toughness and resistance to plastic deformation (Rolander [0020]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 3, Kotani teaches blending (Ti0.9Nb0.1)(C0.5N0.5) powder (2:2-5, Table 1 Inventive Ex. 5) to form a hard dispersed phase with a composition that is substantially the same as the compounding composition with a core of (Ti,Nb)CN (i.e. X is 0.1) (1:20-27, 35-39, 2:5-9).
Regarding claim 6, Kotani teaches blending (Ti0.9Nb0.1)(C0.5N0.5), Mo2C, WC, Ni, and Co powder (2:2-5, Table 1 Inventive Ex. 5) to form a composite metallic carbonitride with a hard dispersed phase with a core of (Ti,Nb)CN and a ring of (Ti,Nb,W,Mo)CN in a Ni/Co bonded phase where the WC dissolves in the Ni/Co liquid phase at the time of sintering and forms the peripheral of the undissolved TiCN grains in the cooling process (1:20-27, 35-39, 2:5-9) (i.e. the WC in the blended powder forms the ring structure of the cermet such that the cermet contains no WC phase composed of WC).
Regarding claim 7, Kotani teaches a composite metallic carbonitride with a hard dispersed phase with a core of (Ti,Nb)CN where Mo2C dissolves in the Ni/Co liquid phase at the time of sintering and forms the peripheral of the undissolved TiCN grains in the cooling process (i.e. in the core portion 0 at% is occupied by V, Cr, and Mo) (1:20-27, 35-39, 2:5-9)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani (JP S63-216941 machine translation) in view of Rolander (US 2004/0115082) as applied to claim 1 above, and further in view of either one of Moriguchi (JP 2013-108152 machine translation) or Yoshimoto (US 5,723,800).
	Regarding claim 8, Kotani is silent to the average crystal grain size of the core portion.
	Moriguchi teaches hard particles ([0001]) with a core shell structure ([0008]) where the core has an average particle size of 0.5 um or more and 7 um or less ([0014], [0037]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the average particle size of the core in Kotani to be 0.5 to 7 um because within this range the particles improve thermal conductivity, are easy to manufacture, and form a high-strength sintered body (Moriguchi [0037]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Moriguchi, Yoshimoto teaches a wear resistance cermet (1:6-7) with a hard phase having a core and rim structure with an average core size of 1.5 um or less and a maximum core size of 5 um or less (4:43-53, 8:15-28).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the average particle size of the core in Kotani to be 1.5 um or less because it improves abrasive wear (Yoshimoto 8:15-28). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No. 10,961,609 (US App No. 16/341,795). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a cermet (i.e. cemented carbide) with a second hard-phase composition and structure and metallic binder phase that are the same.
Claims 1, 3, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,401,587 (US App No. 16/606,940).
Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a cermet (i.e. cemented carbide) with a second hard-phase composition and structure and metallic binder phase that are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Related Art
Qiu (Qiu et al. Effects of (Ti,Ta,Nb,W)(C,N) on the microstructure, mechanical properties and corrosion behaviors of WC-Co cemented carbides. Ceramics International 43 (2017) 2918-2926.)
	Qiu teaches a WC-X (Ti,Ta,Nb,W)(C,N)-10Co alloy (2.1 Materials and characterization) with a WC bright phase, Co dark phase, and black core/gray rim carbide structure (3.1. Microstructure and phase composition), where Spectrum 1 presents core composition, Spectrum 2 rim composition, and Spectrum 3 Co phase (Fig. 3, Table 2).
Yoshimura (JP S61-195950 machine translation)
	Yoshimura teaches a cermet with 70 to 90 wt% hard dispersed phase with a composite carbonitride structure of (Ti)(Ta,Nb)(W,Mo)(CN) with core and peripheral parts (abstract, pg. 1 last paragraph).
Oskarsson (US 5,308,376)
Oskarsson teaches a sintered carbonitride alloy (1:7-15) with a core/rim structure (3:10-20) where higher amounts of W in the rim improves deformation (3:40-57) and the hard constituents have a formula of (Ti,Zr,Hf,V,Nb,Ta)x(Cr,Mo,W)y(C,N)z (4:16-34) where the examples teach the composition of dark cores, light cores, and rim(s) (Table 2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                           


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735